DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/22 has been entered.
Claims 1, 2, 7, and 9 are amended. Claims 3, 5, and 11-13 are canceled. Claims 14-23 were previously withdrawn. The rejection of claim 1 over Morishima in view of Martin is withdrawn in light of the amendment; however, a new rejection is made over Sohn in view of Barone and Wolff. Claims 1, 2, 4, and 6-10 are rejected for the reasons provided below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 2, 4, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sohn (US 2011/0067227) in view of Barone et al. (US 2013/0252054) and Wolff (US 4,822,377).
Regarding claim 1, Sohn teaches a secondary, or rechargeable, battery (abstract) comprising:
a can member ([0033]);
an electrode, or electrode plate (310), with a coating portion, or active material portion (311), and a non-coating portion, or un-coated portion (312), on which active material is not applied to the electrode collector in a longitudinal direction of the electrode collector (Figures 1 and 6A, [0088]), the electrode being accommodated in the can member ([0085]);
a notching tab part, or first electrode tab group (330), extending from the coating portion (311) in a width direction perpendicular to the longitudinal direction, i.e. in the winding direction, and not coated with active material, the notching tab part having a wound state including two or more overlapping layers, or a plurality of first electrode tabs (331) where the side surfaces are parallel to each other (Figures 5 and 6D, [0083], [0101]).
It is seen in Figure 5 of Sohn that the notching tab extends from an outer portion of the end of the electrode; as to the orientation of the can member (top/bottom), that is a relative term, but it is noted that either the positive notching tab group (330) or the negative notching tab group (340) necessarily extends towards a bottom surface of the can while the other extends towards a top surface.

Further regarding claim 1, Sohn teaches the notching tab group (330) includes a plurality of notching tabs (331), but fails to teach specifically the number of overlapping layers.
Barone teaches a secondary battery including an electrode having a notching tab part, or plurality of tabs (602, 604) (Figure 6, [0038]).

It would have been obvious to the skilled artisan to provide multiple notching tab parts, made of two or more overlapping portions, in the battery of Sohn such as suggested by Barone in order to impedance and increase heat dissipation. The examiner finds that this structure will result in the claimed limitation to the notching tab part:

    PNG
    media_image1.png
    532
    681
    media_image1.png
    Greyscale

Further, the skilled artisan will easily understand that each notching tab of Sohn or Barone extends only over a same circumferentially extending angle about a center of the secondary battery.

With further regard to claim 1, Sohn is silent on an insulation member.
Wolff teaches a secondary battery comprising a can member, or cell can (72), accommodating an electrode group (80) having an uncoated portion forming an electrode tab, or positive electrode contact tab (86) (Figure 5).

Wolff teaches that the insulation member (94) is desirable for substantially insulting the can from the electrode roll (column 11 lines 27-31).
It would have been obvious to the skilled artisan at the time of the invention to include a known insulation member in the can member of Sohn, wherein the insulation member is provided between the end of the electrode and the can, and wherein the electrode tabs of Sohn are provided on an outer peripheral edge of the insulation member such as suggested by Wolff in order to substantially insulate the can member from the electrode.

With regard to claim 2, it is seen in Figure 2 of Sohn that the notching tab part, or un-coated portion (312) extends across the entire length of the coating portion in the longitudinal direction.

As for claim 4, Barone teaches that the notching tabs, or electrode tabs, have a width of about 3mm to 8 mm ([0011]). The examiner takes note of the fact that the prior art range completely encompasses the claimed range. Absent any additional and more specific information in the prior art, and absent a showing of criticality of the claimed range relative to the prior art, a prima facie case of obviousness exists. MPEP 2144.05

Regarding claim 6, Barone (Figure 9) and Wolff (Figures 9-11) teaches that a bent part of the notching tabs is bonded to the can member, or cover (910) of Barone/cover assembly (10) of Wolff.


As for claims 8-10, Sohn teaches that the notching tabs as discussed above are electrode tabs (331), which are attached to the non-coating portion by being integral to the non-coating portion ([0082]). There does not appear to be a structural difference between an electrode tab and a notching tab in the currently filed claims. Therefore, a single electrode tab (331) of Sohn in view of Barone and Wolff is considered an electrode tab, while the rest are called notching tabs, and the claimed structure is obvious. The bonding and bent state limitations are addressed above with regard to claim 6.

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, and 4-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729